OF TEXAS
     back    to     tbs                         data on
                           Court by the bo8brmenOR
                                           ths
     r tiehhis
             doierrsb   Jud6mtmtl ~pirss, do r tb s  Oourt
     heve to taka the estodnnt bsak at 8 htar dsts, of
     ur,z;s  bondsmen llobls for the mount    of rlns snd


           "A furthorque8tlonis, tar&or ths luagungso?
     ths bond, wm tbs tletenndnntbs surrsni3sradsfsn bsfors
     ths sxplr8tioa ot ths tlu rat rorth in ths boa6 sna
     sr4ds the paymentoi the fins and fmsts? It soam
     to as tbst the ststutsa snU ths hngtasgs of tbs bond
     bin4 the dsfsnduitam! the boadsren to ~7,   snd not
     &llowing  the daradnnt to ~srvs hi8 tlms out ln jtil.*

     Prtlola        698    or V~rnox*s aaaotatsb Cod0 o? criminal Prooo-
(Iur a p,
        r o tl6a a ls fOlIo w81

          "On esah verdlot of soQuitk1 er eonrlotimn,
     the proper jQQm8at 8haU bo lxtsnd imwliatsly,
     Ir    rotuittsd        the  ui8n a8 at 0n08 bir-
                                  48r0tutt
     oherW    rroa    further LkbiUty
                            all           rrpon tin ohum
     ior whloh'b      triefi; protidod t&d;
                            r@s               in mlmIa*
     maxor 08808 w&n thora Is rsturnsd a tsralot,       or
     l ol*a OS @llUJ  18 mtsnd     and the gwnis!laisnt
     l88esa edia by f5.m oal7, tbs Court~7~ on nltton
     rqus8t ot tha dsfsdmt     884 fur 6oeU satus atiowa,
     dofor Juagmnntwtll sons ether 4cl7fixad.b7 w4mr
     of ths Court1 but Fa no stat sbsU We ju6~snt


                                                                                     jam




     amy petit            the   dsfsndmt      xbbn     JuUgant     is    dsfsxred,
     t0        at hirQ~# On hiU 0Wn rWOglli?Wee,
           r85Sin                                                         Or    m7
     rs0ulre hi&to enter Into boti in & 8umat                            lenat
     doubls the amxnt of tbs esrerssd ihe end aoHs,
     Oonditlonsbthst the dsi~n~nt and 8UTetIe8,jS1SrCl.y
     and    coverally,          will   pay   suoh    $3~   8Id   oo8C8    WOW
     tba adsndnnt psrsorml4 sppmws an tha d*7 8st in tbs
     order urd diibobar(ge8
                         t&s Judm8nt in ths annnor pro-
     *ided by ~hrptsr4, Title 0 or ths Oods Of firlnirU1
          Pmooibe  of the Stem  of luas; bnd ior the enforce-
          mmt of my Judmfmt   enkrd,   rllwrltr, ~roosasw
          anb rwmbiss of the Clod0OS Crtminal Proos6urs uo
          asee spplforrbas
                         60 far as neassasr~to osrry out the
          pro?iBton#      a?    thir       A?tidO.-




                  whoa tbs JiM@msnt ryinrt t asrlcrd~mt
                                                      18
          fo r a f5.mlnb             oosts ha #ho12 bs 4lsohsr~s$ tnrr
          the -1
                  "1.    ;:hsnthe laount thamf                 hs baa full7
          pal&.

                                    by the p r o p er
                  "1c. Wo n r u nltt.6             lutberlty.
                  '8. Fihsnho IIR#rulxsd   in oust067for the
          tlm     npulrrttb7 law Co s8tietf the smouat t&smotra
     Artiola Ts8 or uib chapter sna IEitlaot haM'8                                 4not8tB4
aode o f a r lslx 8lIr o m4 wr e red8 l tolXow8r




          Prior to tbs nsmnbsmnt of Arttola89& in MU,                          maI6 Arti-
elm   rsuulred that            the     pm&w         JPd&msnt ‘be   oatued    I*l#aistslr.a
in    aoa80       awh a@ prsssntsdbf Us                     irot    eubrfttsd, Wh#r#   th0
DUUiOhwllt         WBS   PZTO%Y        8   fitlO.   th0   68fad6U%t.    uad8? btid88
iion. tte1F.h timcx,         p%f,s 4

*wdrhouse, m weounty far@ or *publiclaprerclaront of the
oounty,” the various oountlob won    burdonad  mlth the lx~6~60
of keeping an& fesding ouoh prioon6r    unti& ho bird 0tor8d in
fall for the zusber 0r Ilops rac;u;roiI t0 6iochug* the fiA6
and oo6to 4t the Tat4 r:eAtioAed.

        “r’heeomrgaacy&moo                  or tba AOt eaaoblng Artiele          6B8 or
theC&r, of CrltinalLrooedure !WkiILo~lolsture,page 69,
Chapter30, tio4tlfon f?) n0a0 00 rollmrr I
                                       .i
                   %eo. e.
                      The faot that ttora io no Qrwiolon
        of the hr ahoroby a psroon @tlltr8f Pi8auwawr
        a~4    whose    DtaAl8homAt hate been lo a o r r ba y
                                                            dltlm of&.
        my     harm ah opperttmlty b                pay bho *ame,-•d       Wt.8 %he
        pr8wnt        low   works 6 hardohiQ09           emv      oouatl88 of    tK
        &Cate,       oro~too 911 omor:eaoy,           . . +I   ~un6orooorixi6 ours)
        lt    is OAT    e~inb~,        th6nfor8,       that the     Le~olot~rO        int8&6d
b yliB llBUnbWAt to &to                     tb   iJOUit UthOritJ      tO ##il. the ~6fU¶-
aant an oppertun10~to raloo the maof and par tha fin. ln6 ooat8
ii 6b8 ootut ia It8 Qf86r6tlon ~089fit t0 do 80 ‘on nitton r6-
~uo8t of th8 dofondant 8~4 for @mbo6uro   8houArn  Bold umndmnt
8hcml.b, thmrofo~, be 00 oon8trWl 60 to @lt6 it thm N'fe04in-
tub4         by tho    I.alolature.

    68 ue or the opinionthot,      the mere not    that tllojpdgment
mr paapare4nn4 oi(llred   by the oeuniy )lbga,*duld not et itmrlf
~rooludothe jud:-*a-irolp uttiing *riacr ?a8 )uaipit    d  weaptin#
the deru(lanm*~ bond aad adoring                      an omlor doferrf~n6 tho          jWmuit
for urf &Wiod  mot to •XOW~                      sir IoJtthLhl,~S’iWlbdth8 atim66At
mka8  his raquhot and lbow    pepor 88uno'boIom bho Jodgmat ha8
baaa uoout@     oq$ baforo 6b, upd of the t.rP.     ft f.8 l (rWIU&
r ulo #a t l jradg~ns my bo 66t 68&a* at    uy tlm6 bafore Oh0
wt4 ot Plhotom at wbioh it wa8 raabro4, either upon the oourtk
wn m&ion or mtion or 8 party, 66 Tax. Jur, p. 646. 'fshother
"good cauo8" is 6h06A 10 ulthlntho    acurt'    di6OntiOA;.    Wb jeot
to the rorqoiry ~imi~t&OAO, we umw*r par tint quoelon in
the affirmstir..
        Tha    loot clause        of Artiole        698,   eupr6,   redo   66 to~ow8:
                   * . . . 6Ad    for the OA~OFOUIOAE
                                             of any ~uQ.pmst
        saterod, 8l.l wrlta, proceobor an6 ramo41~6 or tha
        Code ol Grlainal Praaoduroare made applfeablooo
        tar a8 AOOe8OUT   to oury out she prwlolonr 0r thto
        Ar%lCle.-
        The oa#ioa          of the bill aW¶iIiq ht~l8lo 69@ (Aat 1981,
aaa     I.ea ehturr,         pa80 60, Qaptu  a9 1 rmedo aa follows:
lion.W@BroaLr,           Pa@       S
                               i
            "A2lA&t OO'rPMd nrtiO18 898 Of the code
      0r ~ri8iadPmoodwo of t-hafeats oi Taxa8,
      provlUin& that tha propar'         k acard
                                 jrdllplsnt
      on VOesdietSIprovldlng %h&    in riSdaW2      0aDoe
      WhOW    th0 WdiDt    Ot #W i8    lltr and tho plan-
      i&m       t8 by fin. O&v, t&9 r QtArt G;r $U6@8-7




             Trar~ the   1-e             of the 8brtuto anb   the 1-o
o f th e o a p tfea ,
                    wo   l?0    of     tbr op~on   that   tba ~“~m$misanos*
attU%m%l* rOferrOd to ltimid utiola won UD~Qby the Up
lolaton in tha mm0 lume am *on texm8 4za urn6 in tbo
00400for%BlMl;lPro0~ulv gulOrmal~. Iv.oonalwo, than-
fore, that 4tlelu  484-440, of tho Cob of CrlaSml Pro-
oeduu, QoalLiryritb  Ohs iotieiturovf b&X boa4 and re-
OOgniwalW8 9fidAHiDl68 888-88)Oftho %d* ob Criminal
~89&lrO,   kkUg    WiCh th# #WO&Dr Of th6 principal are
applieahla to the bon&a aa& ~mgvtlea miatieaedin krtihe
098 Of fWllOll*D Wt*ted~,~~                 Of G?Pimiad Procedure.
          %M oaW.tiorwor tba boa& as stated in Article
996 8ro %hat tlm OofoMnnt  a84 8ur*ties, jointly and sev-
&ra.U~, dl.l py meh finanU    oooCS unless the defendant
                     %h& Q&y #Ot jn the Order and dis-
                               B bhq ~~8s    provided by Chapter 4,
                                CT-       Procedure of the State of
Tua r ;
      ..l”
          Xt foll.ow, bhrnfbre,  that if the defendant "is
m@,tn\rrsndexondk&   to the court by the bondsmen on the
data OS uhloh hi8 detarped judgment expires," as stated in
hew ~eoma pw#QIm,     Yhe obligation is forfeited, and the
&,&mm    Maeme lbble as principal judgment debtors, Ar-
tIe1.r 4-4&O,   yemon's Annotated Code of Criminal Procedure,
~r~~~     for a8 ,forfeitureof bail holds and recognizances,
.rv,*pplI&Pbl& tp the bond mentioned in Article 698.

          Z'naiiC)ti%F
                    to your second question, you are respect-
fully advise& that, under the facts stated, it is the opinion
ei this (q@r%mant that where the defendant does not personally
    Hen. ElrlDhhok.Pam      'I




    tb oxp5rPtiono? the detr @et in the bon4 and thofebYbe
    dlmohugu3 of any furtherllabilltyon the bond.
              -6saxe ono2oslngherowiththa farm of bon4 rub-
    mittad with your qw8tlon.

              Txwtl~     that the folwgofiw almwexs your   qw8tlQan,
    WeaM
                                          Very truly your8




ATTORNEY GENERAL